Case 1:21-cv-00365-SHS Document 21 Filed 03/04/21 Page 1 of 2

PELTON GRAHAM tic

ADVOCATES FOR JUSTICE

Brent E. Pelton, Esq.
March 3, 2021 Pelton@PeltonGraham.com

VIA ECF
MEMO ENDORSED, p. 2
Honorable Sidney H. Stein
United States District Court
Southern District of New York
500 Pear! Street
New York, New York 10007

Re: Warren, et al. v. Aba Noub, Ltd. d/b/a Joseph Pharmacy, et al.
Civil Action No. 21 Civ. 00365 (SHS)

Dear Judge Stein:

This office represents named plaintiff Stanley Warren (“Warren” or “Plaintiff’) in the
above-referenced matter with regard to his claims against Aba Noub, Ltd. d/b/a Joseph Pharmacy.
Ava Kirellous Ltd. d/b/a Wellness Pharmacy, Sherif Eltahawy and Lizette Eltahawy (collectively,
“Defendants” and, together with Plaintiff, the “Parties”).

We are pleased to inform Your Honor that the Parties have reached a settlement in principle
of this action. As such, we respectfully request an adjournment of Defendants’ time to file their
answer currently due Monday, March 8, 2021 (Dkt. No. 19), and the initial conference scheduled
for next Thursday, March 12, 2021 at 10:30 am sine die. The parties respectfully request thirty
(30) days to file their motion for approval of the settlement with Your Honor, which includes Fair
Labor Standards Act claims.

We appreciate Your Honor’s attention to this matter. Please contact the undersigned
counsel should you have any questions regarding this request.

Sincerely,

Bunt E. Pelton

Brent E. Pelton, Esq. of
PELTON GRAHAM LLC
cc: All counsel (via ECF)

New York: 111 Broadway, Suite 1503, New York, NY 10006 Tel. 212-385-9700 Fax 212-385-0800
San Francisco: 456 Montgomery Street, 18" Fl., San Francisco, CA 94104 Tel. 415-437-9100 Fax 212-385-0800

www.PeltonGraham.com

 

 
Case 1:21-cv-00365-SHS Document 21 Filed 03/04/21 Page 2 of 2

The request for an extension of time for the parties to file their motion for approval of the settlement is
adjourned to April 12, 2021. The time for defendants to answer or move in response to the complaint is
extended to April 16, 2021. The conference is adjourned to May 7, 2021, at 10:00 a.m.

JAMIE

Sidney. Stein, U.S.D.J.

Dated: New York, New York
March 4, 2021
